Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 11/03/2020 is entered.
The Applicants’ Amendment to the Specification filed on 11/03/2020 is entered.
	Claims 57-68 are presently cancelled.  Claims 69-71 are new.
Claims 49-56, and 69-71 are pending and examined in this office action.
Priority
This US16/076,853 filed on 08/09/2018 which is a 371 of PCT/US17/16977 filed on 02/08/2017 claims US priority benefit of US 62/293,589 filed on 02/10/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. US 62/293,589, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) Specifically, the ‘589 Provisional does not support the new limitation of the Applicants’ Amendment to the Specification filed on 11/03/2020 in the currently amended claims.  Specifically, the ‘589 Provisional does not support a guery probe hybridized to the second region with the recited standard Gibbs free energy of the current claims in the context of the claimed complex. Thus the presently amended claims 49-56, and 69-71 do not receive priority to the Application No. US 62/293,589.
Information Disclosure Statement
	The IDS statement filed on 11/03/2020 has been considered by the examiner.
Response to Amendment
	All rejections made in a previous office action and not repeated in this office action are withdrawn herein in view of the Applicants’ Amendment to the Claims filed on 11/03/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Currently amended claims 49-56, and 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described full-scope of the claimed invention.  This is a NEW MATTER rejection.  This a new grounds of rejection necessitated by amendment.
The currently amended claims are amended to recite a complex comprising a double-stranded target nucleic acid comprising a first region adjacent to a second region; an immobilized melting component (i.e., dCas9 per claim 50) bound to the first region, wherein said immobilized melting component bound to said first region provides the second region in a single-stranded form; and a query probe hybridized to the second region with a standard Gibbs free energy of greater than approximately -12 kcal/mol at a temperature of approximately 37 degrees C.  
The specification as originally filed does not provide support for the invention as now claimed: a complex comprising a double-stranded target nucleic acid comprising a first region adjacent to a second region; an immobilized melting component (i.e., dCas9 per claim 50) bound to the first region, wherein said immobilized melting component bound to said first region provides the second region in a single-stranded form; and a query probe hybridized to the second region with a standard Gibbs free energy of greater than approximately -12 kcal/mol at a temperature of approximately 37 degrees C.  
The specification does not provide sufficient blazemarks nor direction for the instant complex of double-stranded nucleic acid, an immobilized melting component bound to a first region of the nucleic acid and a query probe hybridized to the second 
Written Description – maintained and updated per amendment
Currently amended claims 49-56, and 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full-scope of the claimed invention.  
Currently amended claims are drawn to a complex comprising the critically essential element of a complex comprising a double-stranded target nucleic acid comprising a first region adjacent to a second region; an immobilized melting component (i.e., dCas9 per claim 50) bound to the first region, wherein said immobilized melting component bound to said first region provides the second region in a single-stranded form; and a query probe hybridized to the second region with a standard Gibbs free energy of greater than approximately -12 kcal/mol at a temperature of approximately 37 degrees C.  The 
The claims require a combination of biochemical structures that interact with each other and having required functions but without sufficient structure so that one of ordinary skill in the art would be able to envision whether a given species of complex would be encompassed or excluded from the claims as presently written.  Neither the state of the art before the effective filing date of the presently claimed invention nor the instant specification show a representative set of such complexes so that one of skill in the art would be able to envision whether a given species of complex would be encompassed or excluded from the claims as presently written.  
Response to Arguments
The applicants’ argument filed on 11/03/2020 has been fully considered but is unpersuasive.  The applicants’ argue that the present amendment reciting a specific standard Gibbs free energy range is in structural terms.  However, this argument is unpersuasive because it is considered that the standard Gibbs free energy range of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1636